Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Claims 1-30 are pending.

This action is response to the application filed on September 04, 2019.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –



Claims 1-2, 7-11, 17-21 and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeri et al (U.S. Pub. No. 2021/0097605). 

With respect to claims 1, 11 and 21, Yeri et al teaches 
receive a plurality of data records from a data source, each data record of the plurality of data records comprising a feature vector comprising a plurality of predictor variables and a plurality of corresponding predictor variable values, wherein the plurality of data records comprises at least one anomalous data record (fig. 2, [0032] main source of data for unstructured data, [0057] predictor variables that may be either continuous or categorical. it's used for predicting categorical outcomes of the dependent variable rather than continuous outcomes, [0058] weight vector.beta.  in FIG. 3.) associated with each word (the activation vector X)); 
for each data record P of the plurality of data records, sequentially apply each ranked model of a plurality of ranked models to the data record P until a successful output is obtained from a ranked model ([0059] This classifier is a learned iterative gradient ascent routine which on every iteration adjusts weights to minimize the difference between the expected model (the classes predicted by the current iteration of the model for each instance) and the empirical model (the actual data classes associated with each instance)); 
upon determining a successful output has been obtained from a ranked model, determine a predictor variable of the plurality of predictor variables that has been 
identify a corresponding predictor variable value associated with the predictor variable as an anomalous value associated with the data record P ([0054] component 506 can also use anomaly detection modeling which is the use of statistical and machine learning techniques to find data points and instances which are deviate or anomalous in some sense, [0055] anomaly detection approach can be used to derive from topic distributions an interesting set of features).

With respect to claim 2, Yeri et al teaches generate an anomaly free data records set comprising a subset of the plurality of data records by removing each data record associated with an anomalous value from the plurality of data records; and transmit the anomaly free data records set to a downstream data consumer ([0007] dynamic semantic noise reduction filtering on the dataset to remove a portion of the dataset).

With respect to claims 7,17 and 27, Yeri et al teaches transmit instructions for rendering an indication that a corresponding predictor variable value associated with the predictor variable is an anomalous value associated with the data record P ([0054] find data points and instances which are deviate or anomalous).

With respect to claims 8,18 and 28, Yeri et al teaches ranked models are sequentially applied to the data record P in an order according to their respective rankings ([0040] noise reduction removes a portion of the dataset that is not relevant).



With respect to claims 10, 20 and 30, Yeri et al teaches receiving a plurality of data records from a data source, each data record of the plurality of data records comprising a feature vector comprising a plurality of predictor variables and a plurality of corresponding predictor variable values; for each data record P of the plurality of data records, applying a first model to the data record P, wherein an output of the first model represents a probability that the data record P belongs to a distribution represented by a true data set, wherein the first model is generated based in part on the true data set and an adversarial data set generated based on the true data set; and upon determining that the first model cannot provide a successful output for any data record P of the plurality of data records, outputting an indication that the plurality of data records contains at least one anomalous data record ([0057] predictor variables that may be either continuous or categorical.  Unlike ordinary regression, it's used for predicting categorical outcomes of the dependent variable rather than continuous outcomes.).





 Allowable Subject Matter

Claims 3-6, 12-16 and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163